Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1, 2, 6-9, 12, and 14-15 are pending and rejected. Claims 16-19 are withdrawn as being drawn to a nonelected invention. Claims 3-5, 10, 11, 13, and 20 are cancelled.

Claim Objections
Claim 14 is objected to because of the following informalities:  the claim includes a quotation mark after the period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claim 14, the claim recites the range for P2/P1, however, claim 9 has been amended to also recite this range such that claim 14 no longer further limits claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman, US 2013/0224430 A1 (provided on PTO-892 of 7/31/2018) in view of Feldman, US 2013/0133220 A1 and Nagao, JP S48-6335 (provided on the IDS dated 12/5/2019).
	The following citations for Nagao, JP S48-6335 are in reference to the English translation provided on the IDS dated December 5, 2019.
	Regarding claims 1, 9, and 14, Chapman teaches depositing a cement mixture over a honeycomb body and drying the cement mixture, where the cement forms an outer layer or skin (see for e.g. abstract and 0007-0008). They teach that the drying can be done by microwave drying (see for e.g. 0017). They teach that the honeycomb structures are ceramic and have an outer skin having a crystalline inorganic fibrous material (see for e.g. 0003). They teach that the cement composition can be applied onto a honeycomb body that comprises a fired ceramic material (see for e.g. 0023), such 
They do not teach drying the wet skinned ceramic bodies or wares using the irradiating method of instant claims 1 or 9.
Feldman teaches systems and methods for efficient microwave drying of extruded honeycomb structures (see for e.g. abstract). They teach that the honeycomb structures are used for a variety of applications including filters (see for e.g. 0002). They teach that logs have an internal honeycomb structure where the logs are formed from a ceramic-based material (see for e.g. 0029). They teach that microwave radiation is used for drying honeycomb structures where the drying is carried out in a microwave dryer that includes at least one applicator (see for e.g. 0003). They teach that a portion of the microwave radiation introduced into a given applicator is absorbed (dissipated) in the log during the drying process where the amount of microwave power dissipation is generally proportional to the water content in the log (see for e.g. 0003). They teach that a wet log will generally absorb more power than a dry log and that the microwave radiation that is not absorbed by the honeycomb structure is either absorbed by other materials in the applicator or reflected back to the generator and therefore does not contribute to the drying process (see for e.g. 0003). They teach that a large amount of reflected microwave radiation can cause throughput reduction, inefficiency in the manufacturing process, and damage to the microwave radiation source (see for e.g. 
Nagao teaches a microwave heating apparatus in which a microwave reflected wave from an oven is effectively used for preheating or slow cooling (see for e.g. Col. 1, lines 22-24). They teach that conventionally, a microwave sent from a microwave generator enters an oven through a main path waveguide and is absorbed by the object to be heated, and the object to be heated is heated (see for e.g. Col. 1, lines 25-44 and Fig. 1). They teach that a part of the microwave is absorbed by the object to be heated and the remaining microwave becomes a reflected wave which passes through the main path waveguide in the direction of arrow B, enters into a reflection path waveguide and is absorbed by a dummy load to be converted to heat (see for e.g. Col. 1, lines 25-44 and Fig. 1). They teach that because the microwave reflected form the oven is absorbed by the dummy load, the efficiency is low and economically disadvantageous (see for e.g. Col. 1, lines 25-44). They teach that in the case that the object to be heated is a material having little microwave absorption, most of the microwave from the microwave generator is absorbed by the dummy load, which has the disadvantage of great economic loss (see for e.g. Col. 1, lines 25-44). They teach providing a microwave heating apparatus that is efficiently and economically advantageous and is suitably used for preheating and slowly cooling an object to be heated by using microwaves reflected from the main oven as a heating source for an auxiliary oven (see for e.g. Col. 2, lines 1-7). 
From the teachings of Feldman and Nagao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chapman to have microwave dried the wet 
As to continuously conveying the skinned ceramic wares, Feldman teaches conveying the logs through the applicator for drying (see for e.g. 0006, 0026, and Fig. 1), such that multiple honeycomb structures are conveyed through the microwave claim 9 so as to dry the ceramic wares while efficiently using the microwave power by recycling the reflected microwaves. Therefore, steps a), b), and c) are suggested to be performed while continuously conveying the skinned ceramic wares through the first applicator section, from the first applicator section to the second applicator section, and through the second applicator section.
As to the power of the first applicator and the second applicator, Feldman indicates that wet logs absorb more power than dry logs (see for e.g. 0003). Nagao 
As to the ratio of P2/P1, Feldman further teaches that to have an efficient microwave process, it is desirable to keep the amount of reflected microwave power within a given applicator to within an acceptable limit of threshold, e.g., less than about 20% of the output power so that the input microwave power PI that creates an amount of the reflected microwave power PR from the honeycomb structures is PR < 0.2PI (see for e.g. 0004 and 0008). They teach that toward the end of the drying process when the logs are nearly dry and nearly ready to exit the applicator, the applicator system can reflect a large amount of microwave power and therefore to maintain the amount of reflected microwave power within an acceptable limit, the amount of microwave radiation needs to be reduced (see for e.g. 0004). As discussed above, Feldman teaches that a wet log will absorb more power than a dry log (see for e.g. 0003). 
From the teachings of Feldman, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chapman in view of Feldman and Nagao so that the ratio of P2/P1 is less than 0.2 because Feldman teaches that it is desirable that the amount of power reflected is less than about 20% to stay within an acceptable threshold such that it will provide the desired and predictable result of supplying input power for drying the wet-skinned wares while also not reflecting an overly large amount of power. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 
As to the moisture content of the wet skinned ceramic wares, the semi-dry skinned ceramic wares, and the dried skinned ceramic wares, Feldman further teaches that each log has the moisture content MC (see for e.g. 0008). They teach that the ceramic-based material has a moisture content MC such that logs can be microwave dried to have a moisture content MC ≤2% (see for e.g. 0029). They teach that in an example, wet logs have a moisture content in the range of 75%<MC≤100%, partially dry logs have a moisture content in the range 25%≤MC<75%, and nearly dry logs have a moisture content in the range 5%≤MC<25%, where dry logs can have a moisture content in the range of 0%≤MC<5% (see for e.g. 0030). They teach that their method includes arranging a plurality of first wet logs in the cavity and microwave drying the first wet logs for a first drying time at a first input microwave power to form one or more partially dry logs (see for e.g. 0007). 
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have dried the wet logs having a moisture content ranging from 75%<MC≤100% in the first applicator so that they have a moisture content of a partially dry log or a nearly dry log upon leaving the applicator, i.e. 5%≤MC<75% so that upon completion of the drying in the second applicator the logs will be dry to have moisture content of 0%≤MC<5% because Feldman indicates that such a moisture content range is used for describing wet, partially dry, nearly dry, and dry logs which are similar to the structures of Chapman, i.e. honeycomb bodies formed from ceramics for use as filters such that it will provide the desired and predictable result of drying the wet logs in the first applicator so that they are partially or nearly dry and then prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Chapman in view of Feldman and Nagao renders the range of instant claims 1 and 9 obvious. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Chapman in view of Feldman and Nagao suggest using a range within the range of instant claims 1 and 9 their teachings anticipate the range. 
Regarding claim 2, Chapman in view of Feldman and Nagao suggest the limitations of instant claim 1. Nagao further depicts the main oven and the auxiliary oven as being immediately adjacent to one another where the object is continuously 
Regarding claim 8, Chapman in view of Feldman and Nagao suggest the limitations of instant claim 1. Nagao further teaches that the microwave radiation is provided to the first applicator section (main oven) using a main path waveguide 12 and the reflected light enters into the main path waveguide and into a reflection path waveguide 15 through a junction part 14 (see for e.g. Col. 2, lines 26-36 and Fig. 3). Therefore, in the process of Chapman in view of Feldman and Nagao the microwave radiation is provided to the first applicator section using a first microwave waveguide that is operably coupled to a second microwave waveguide through the junction and the reflected microwave radiation is captured by the first microwave waveguide and directed to the second applicator section by the second microwave waveguide.
Regarding claim 15, Chapman in view of Feldman and Nagao suggest the limitations of instant claim 14. Feldman further teaches performing a drying experiment with an input microwave power of 12 kW (see for e.g. 0036). They also teach using in one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Chapman in view of Feldman and Nagao suggest using an input power within the range of instant claim 15 their teachings anticipate the range.

	
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Feldman and Nagao as applied to claims 1 and 9 above, and further in view of Ishii, US 2007/0006480 A1.
	Regarding claims 6 and 12, Chapman in view of Feldman and Nagao suggest the limitations of instant claims 1 and 9. Chapman further teaches that the body having the skin is a honeycomb body that includes a plurality of cells (see for e.g. abstract and 0007). 
	They do not teach the frequency range for drying ceramic wares.
	Ishii teaches subjecting an undried honeycomb formed body to high-frequency heating using electromagnetic irradiation such that 50 to 99 mass % of water contained 
From the teachings of Ishii, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chapman in view of Feldman and Nagao to have used microwaves (electromagnetic waves) at a frequency range of 900 to 10,000 MHz to dry the wet-skinned ceramic wares because Ishii teaches that such a frequency is suitable for drying ceramic honeycomb structures similar to those of Chapman such that it will provide the desired and predictable result of successfully drying the wet-skinned ceramic wares of Chapman in view of Feldman, Nagao, and Ishii. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Chapman in view of Feldman, Nagao, and Ishii suggest using a frequency range within the range of instant claim 6 their teachings anticipate the range.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Feldman and Nagao as applied to claim 1 above, and further in view of Araya, US 6,706,233 B2.
	Regarding claim 7, Chapman in view of Feldman and Nagao suggest the limitations of instant claim 1.
	They do not teach the spacing of the wet skinned ceramic wares.
	Araya teaches a method for heating a plurality of ceramic bodies by providing ceramic-forming raw materials and blending the raw materials with an effective amount of vehicle and forming aids to form a plurality of green bodies, placing each of the plurality of green bodies in proximity to an adjacent one of the plurality of green bodies such that upon heating with electromagnetic waves each green body is subject to no more than about 1.5 times the power density at the boundary than in the bulk thereof and drying the green bodies using energy in the form of electromagnetic waves (see for e.g. abstract). They teach that the ceramic is a honeycomb cellular cordierite body (see for e.g. Col. 5, lines 30-33). They teach that the manner in which the ware is placed in the dryer can affect the power distribution and their method avoids unnecessary boundary conditions within the load or between the pieces (see for e.g. Col. 5, lines 51-62). They teach that suitable forms of electromagnetic energy include microwave and when microwave energy is used, the distance between adjacent bodies is preferably no more than about ½ the wavelength of the microwave energy used (see for e.g. Col. 6, lines 19-26). They teach that this packing avoids boundary effects such as increased heating at leading and following edges of a load (see for e.g. Col. 6, lines 36-39).
	From the teachings of Araya, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chapman in view of Feldman and Nagao to have placed the plurality of wet-skinned ceramic wares so that they have a spacing between adjacent wares of no more than about ½ the wavelength of the microwave energy used, i.e. S < prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Chapman in view of Feldman, Nagao, and Araya renders the range of instant claim 7 obvious.  	 

Response to Arguments
Applicant's arguments filed October 15, 2020 have been fully considered but are not persuasive.
Regarding Applicant’s argument that Nagao is silent with respect to ceramic-article manufacture, Nagao provides an efficient method of microwave heating objects by reusing recycled radiation. Feldman indicates that wet ceramic logs absorb more microwave radiation than dry logs where reflected radiation in microwave heating such logs can provide problems in the process. Therefore, the combination of Feldman and Nagao provide the suggestion of using the efficient microwave process of Nagao for drying the ceramic logs of Feldman with the anticipation of providing more microwave energy where it will be more efficiently absorbed, i.e. with wetter logs, and using the reflected microwave energy for drying logs that are not as wet so as to provide more efficient drying. 
Regarding Applicant’s arguments over Feldman teaching wet logs and not wet skins, it is noted that Feldman’s teaching that logs having more moisture absorb microwave energy better than dry logs would still apply since it is based on the moisture 
As to Applicant’s arguments over the moisture content of the logs taught by Feldman, it is noted that the moisture content of Feldman is described as the weight percent of moisture in the logs (see for e.g. 0028) such that when using logs having a wet skin the moisture ranges of Feldman would also be expected to be applicable because log having a wet skin with a moisture content of 100% would have an entirely wet skin and a moisture content of 0% would be a completely dry log, similar to those of Feldman. Specifically, Feldman indicates a wet log has a moisture content ranging from 75-100%, partially dry logs have a moisture content in the range of 25-75%, nearly dry logs have a moisture content in the range of 5-25%, and dry logs have a moisture content of 0-5% (see for e.g. 0030), which would indicate that in the field of drying ceramic logs such ranges are known to be used to describe how dry the logs are. The ranges of Feldman would still be expected to be applicable to the wet skins of Chapman because as the moisture content in the logs having wet skins decreases (goes from 100% to about 0%) the logs become drier even if the moisture is only in the skins. 
Regarding Applicant’s argument over maintaining reflected power below 20%, Feldman indicates that keeping reflected power to less than about 20% of the output power is desirable to have an efficient microwave process (see for e.g. 0004), which suggests that such a percent of reflected microwave power would be acceptable when recycling the reflected power because the majority of the power will be absorbed by the object being heated, i.e. 80% or more of the power is absorbed since less than 20% is reflected. While Feldman does not teach reusing the recycled radiation, if more radiation is reflected in the first process this would indicate that while it can be recycled 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718